Citation Nr: 1717117	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  08-38 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition, other than gout.

2.  Entitlement to service connection for a cervical spine condition, other than gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to February 1976 and from December 1978 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge, by videoconference; a transcript of that hearing is of record.  

This matter was previously before the Board in February 2015 and February 2016, at which time the claim was remanded for additional development.

The issue of entitlement to service connection for a cervical spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not exhibit any right shoulder condition in service, arthritis was not manifested to a compensable degree within one year of separation from service, and a current right shoulder disability is not etiologically related to any injury or disease during the Veteran's active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of a January 2006 letter that was sent to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, and VA examination reports.  As noted above, the Board remanded this case in February 2015, in part, to obtain any outstanding VA treatment records from the Houston VAMC dated from 2003 to the present, to obtain private treatment records identified by the Veteran in 2014 VA Form 21-4142s, and to give the Veteran the opportunity to identify and/or submit any outstanding private evidence.  As directed by the Board, the AOJ obtained treatment records from the Houston VAMC dated from 2003, and it obtained the private treatment records identified by the Veteran in 2014.  Additionally, the AOJ sent a letter to the Veteran requesting that he identify and/or submit any additional private treatment records.  In light of the foregoing, the Board finds that there has been substantial compliance with its February remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The record also reflects that the Veteran underwent a VA examination to evaluate his right shoulder condition in July 2015.  Additionally, addendum etiology opinions were obtained in June 2016 and October 2016.  The Board finds that when taken together, the VA examination reports and opinions are adequate to evaluate the Veteran's claim because the conclusions are based on clinical evaluations, interviews of the Veteran, and thorough review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in two subsequent remands, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim and to undergo VA examinations in order to obtain medical opinions regarding the nature and etiology of the Veteran's right shoulder condition.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for a right shoulder condition, which he contends had its onset during his active service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In determining whether statements submitted by a claimant are credible, the Board may consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 91997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinksi, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Factual Background

The Veteran contends that his current right shoulder condition is the result of a right shoulder injury he sustained during active military service.  During the September 2014 Board hearing, the Veteran testified that he injured his right shoulder in 1984 when he was removing a drop tank from an airplane.  He testified that he and others were removing the tank, which should have been empty, but that the tank actually had fuel in it, making it heavier than it should be.  The Veteran indicated that he injured his right shoulder because of the weight of the tank and because the tank was dropped on his right shoulder.  He further testified that he went to sick call the next day and was treated for a right shoulder injury.  The Veteran also indicated that he had been treated for a right shoulder condition continuously since the initial injury.

A September 1980 service treatment record shows that the Veteran reported hurting his back the previous night while installing equipment in an aircraft.  On examination, the Veteran had paraspinal spasms to the lumbosacral area, and he was diagnosed with lumbago.  The next day, the Veteran reported no change in low back pain, which was identified as being at L4/L5.  The Veteran did not report shoulder pain.  

A June 1981 service treatment record shows that the Veteran reported a one to two month history of intermittent left shoulder pain.  He denied trauma.  He was diagnosed with left trapezius muscle spasm.  Later in June 1981, the Veteran continued to complain of left shoulder pain.  

During a November 1982 reenlistment examination, the Veteran's upper extremities were evaluated as clinically normal.  

A February 1986 service treatment record shows that the Veteran reported a history of left posterior shoulder pain secondary to exercise.  

A May 1986 service treatment record shows that the Veteran reported left trapezius soreness, and he was diagnosed with a left trapezius strain.  

During an October 1986 reenlistment examination, the Veteran's upper extremities were evaluated as clinically normal.

A March 1987 service treatment record shows that the Veteran reported pain in the left lower and mid-back due to exercising the day prior.  

An October 1987 service treatment record shows that the Veteran reported left-sided lower and mid-back pain off and on for the past year due to heavy lifting or sleeping wrong.  

A May 1989 Medical Board report shows that the Veteran was diagnosed with major depressive disorder and recommended for medical separation.  It was noted that a physical examination was essentially within normal limits except for a mild hepatomegaly.  

The Veteran was discharged from active duty in August 1989.

In November 1989, the Veteran filed a claim of entitlement to service connection for numerous conditions, including a low back condition and a bilateral knee condition.  During a December 1989 VA examination conducted in connection with the November 1989 claim, the Veteran reported lumbar pain with radiation to his left leg, as well as bilateral knee pain.  He did not report a right shoulder condition.

A December 1989 VA consultation report shows that the Veteran's "current orthopedic problems" were lumbar pain and bilateral knee pain.  

Post-service Naval Clinic records dated from November 1989 to May 1990 show treatment for low back pain, bilateral knee pain, and hypertension, but they are silent for complaints or treatment related to a right shoulder condition.  

Post-service VA treatment records are similarly silent for complaints or treatment related to a right shoulder condition.  An April 1990 VA hospital summary shows that the Veteran was psychiatrically hospitalized from February 1990 to April 1990.  The report noted that a review of systems was significant only for chronic low back pain and chronic knee pain.  An April 1990 VA Outpatient Medical Information form shows that the Veteran reported his present physical complaints as back pain and knee pain.  An October 1990 VA treatment record shows that the Veteran reported pain in the left upper back with onset in 1986 while lifting a fuel tank.  He was noted to be tender to palpation in the left subscapular area.  During an October 1990 VA pain evaluation consultation, the Veteran reported pain to the left upper-back, the small of his lower back, both knees, and head.  A January 1991 VA treatment record shows that the Veteran reported pain to the muscles across the upper left shoulder after changing a tire.  A February 1992 VA treatment record shows that the Veteran reported left-sided neck and back pain since 1986 after an episode of heavy lifting.  

During a January 1995 VA spine examination, the Veteran reported that he hurt his back in 1987 after lifting something at work that slipped and hit him on the left shoulder.  The Veteran reported immediate pain in his neck and his back down to his waist on the left side only.  He reported that he continued to have the same pain, "always on the left" since that injury.  

Thereafter, during fairly regular VA primary care visits from 1995 to July 1998, the Veteran reported numerous health complaints, but he did not mention a right shoulder condition.

A July 1998 VA treatment record shows that the Veteran reported hand, shoulder, knee, ankle, and foot pain for a couple of months.  He reported that he was "previously healthy," but he moved and did heavy lifting.  He was diagnosed with "probable seronegative arthritis."  In August 1998, the Veteran denied joint pain, except for right shoulder pain and reduced range of motion since March 1998.  He was diagnosed with right shoulder rotator cuff syndrome.  A September 2000 VA treatment record shows that the Veteran reported a two year history of right shoulder pain.  A June 2001 VA treatment record shows that the Veteran reported that he injured his right shoulder while cleaning around his house 10 days ago.  He was diagnosed with mild tendinitis status-post injury 10 days ago.  A December 2001 VA treatment record shows that the Veteran reported right shoulder pain, and he denied any trauma.  A March 2002 VA treatment record shows that the Veteran reported a five year history of right shoulder pain.  

A February 2005 private treatment record shows that the Veteran reported right shoulder pain since an injury in the military 15 years ago.  He was diagnosed with right shoulder impingement syndrome.  Subsequent VA and private treatment records show continuing treatment for a right shoulder condition.  

The Veteran was afforded a VA shoulder and arm conditions examination in July 2015.  The examiner diagnosed the Veteran with glenohumeral joint osteoarthritis, degenerative joint disease, and tendinopathy.  The examiner opined that the Veteran's right shoulder condition was less likely than not related to service because the Veteran had no shoulder problems for more than 15 years after he was separated and because there was no evidence of an injury in service to cause an onset of shoulder problems.  

In the February 2016 remand, the Board found that the July 2015 VA opinion did not adequately address the Veteran's lay statements regarding a right shoulder injury in service.  The Board directed that the claims file be returned to the same physician who provided the July 2015 VA medical opinion, or to another appropriately qualified physician, for an opinion as to whether the Veteran's right shoulder condition was related to service.

In an October 2016 addendum opinion, the July 2015 VA examiner reiterated her opinion that the Veteran's right shoulder condition was not related to service.  She indicated that the condition was related to aging and genetic predisposition.  The examiner highlighted that there was no evidence of a right shoulder condition until 10 years after service.

Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with glenohumeral joint osteoarthritis, degenerative joint disease, and tendinopathy of the right shoulder.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.

As noted above, the Veteran's service treatment records contain no complaints or treatment related to a right shoulder condition.  Although service treatment records do show treatment for back and left shoulder pain in service, to include a 1980 lifting injury and complaints of upper-back and left shoulder pain throughout 1986 and 1987, the Veteran consistently described the pain as affecting his left side throughout service and after service.  Moreover, as discussed above, for many years after service, the Veteran reported to treatment providers and VA examiners that he injured his left, rather than his right, shoulder during a lifting accident.  

The Board acknowledges recent statements the Veteran has made, including to private and VA treatment providers (beginning in 2005), in which he asserted that he injured his right shoulder in service.  The Veteran is competent to provide testimony regarding his military experiences, to include his accounts of injuring his right shoulder in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, any lay assertions from the Veteran regarding a right shoulder injury in service are less credible than the service treatment records, which directly contradict such lay statements by demonstrating no in-service right shoulder injury or symptomatology.  While the Veteran may currently assert that he suffered a right shoulder injury in service, those statements appear to be inaccurate recollections of past events, which are much less reliable than the in-service descriptions of his medical condition at that time.  The record clearly shows that the Veteran complained of left shoulder pain in service.  In reaching this conclusion, the Board is not asserting that the Veteran was lying to his medical providers.  Rather, the Board finds that such statements of an in-service right shoulder injury were inaccurate recollections of a history that occurred nearly 20 years earlier, when compared against the service treatment records and contemporaneous post-service treatment records, and are thus unreliable and entitled to no probative value.

The Board also acknowledges the Veteran's assertions that he has suffered from right shoulder pain since service.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's contentions that he has suffered from right shoulder pain since service are inconsistent with and contradicted by the record evidence.  As noted above, the evidence of record shows no complaints, diagnosis, or treatment for a right shoulder condition until 1998, about 10 years after discharge.  The absence of post-service findings, diagnosis, or treatment for almost 10 years after service is one factor that tends to weigh against a finding of continuous right shoulder symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  This lack of medical treatment tends to undermine the veracity of the Veteran's more recent statements that he has experienced right shoulder symptoms continually since service.  The Board also finds it probative that the Veteran sought treatment for multiple physical ailments, including back, knee, left shoulder, and neck pain during that time period, but failed to report any type of right shoulder symptoms.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Further, the Veteran has made inconsistent statements regarding the onset of his right shoulder symptoms.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  Specifically, when the Veteran first sought treatment for right shoulder pain in July 1998, he indicated that his symptoms had onset two months prior.  Similarly, in September 2000 and June 2001, the Veteran reported onset of right shoulder pain two years prior.  It was not until 2005 that the Veteran attributed his right shoulder pain to an injury in service.  

The Board also finds it significant that the Veteran's first application for compensation, filed in November 1989, did not include or mention a right shoulder condition.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  This suggests to the Board that there was no pertinent right shoulder symptomatology at that time.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent with and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience right shoulder symptoms in service or until a decade after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

There is also no competent evidence or opinion even suggesting that there exists a medical nexus between any currently diagnosed right shoulder condition and service.  

In this regard, the Board finds the VA opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the July 2015/October 2016 VA examiner opined that the Veteran's current right shoulder condition is less likely than not related to his service and more likely related to aging and genetic predisposition.  Although the VA examiner emphasized that service treatment records were silent for a right shoulder injury or treatment, as well as the length of time before the Veteran sought treatment after service, this does not render the opinion inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  However, in the present case, as discussed in detail above, the Board has found that the Veteran's lay statements regarding onset and continuity to not be credible.  Implicit in the examiner's rationale was that if the Veteran's right shoulder symptoms had been significant, he would have sought treatment earlier.  

Moreover, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Overall, the July 2015 VA medical opinion and November 2016 addendum opinion were thorough, supported by explanation, based on examination of the Veteran and review of the claims folder.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no reported right shoulder symptoms and post-service treatment records showing an absence of any right shoulder complaints for many years after service.  

The Board also acknowledges any assertion by the Veteran that his right shoulder condition is related to his military service.  Again, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of a right shoulder condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding the nature and etiology of his right shoulder condition requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current right shoulder condition is related to service.

In regard to continuity of symptoms, the Board finds that the Veteran's right shoulder arthritis is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1331.  However, there is no probative evidence of record that the Veteran's right shoulder arthritis manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with right shoulder arthritis until 1998, almost 10 years after service.  Moreover, as noted above, the Board finds that the Veteran has not provided credible testimony that symptoms of arthritis have continued since service discharge.  See Buchanan, 451 F.3d at 1336-37; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Accordingly, service connection based on continuity of symptomatology is not warranted.

The Board notes a June 2016 VA opinion that arthritis of the right shoulder was more likely as not "manifest during the year when the incident occurred."  However, the Board places no probative value on this opinion as it was based on an inaccurate factual premise, i.e., that the Veteran had a right shoulder injury in service.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  As discussed in detail above, the Board finds that the Veteran did not have a right shoulder injury during service.  Moreover, the examiner provided no rationale to support her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding that the Veteran's currently diagnosed right shoulder condition was present in service or is otherwise related to service.  Accordingly, the Board finds that the claim of entitlement to service connection for a right shoulder condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right shoulder condition is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a cervical spine condition. 

The Veteran contends that his current cervical spine condition is the result of injuries he sustained during active military service. 

The Veteran's service treatment records indicate that the Veteran's spine was evaluated as clinically normal during his December 1977 enlistment examination.  Thereafter, the Veteran sought treatment for upper back pain in September 1980, neck pain in June 1981 and April 1986, and upper back pain in October 1987.  

Post-service, the Veteran reported upper back pain during a December 1989 VA examination.  A January 1990 VA treatment record shows that the Veteran reported a several year history of back and neck pain.  A September 1990 VA treatment record shows that the Veteran reported pain in the left cervical area and he was diagnosed with chronic cervical pain.  An October 1990 VA treatment record shows that the Veteran reported pain starting at the back of his neck with onset in 1986 when he was lifting a fuel tank.  An October 1991 VA treatment record shows that the Veteran reported a five year history of neck pain.  During a November 1994 VA examination, the Veteran reported pain in his neck and back since service, and he was diagnosed with "cervical strain/sprain chronic, relapsing, recurring."  The Veteran has since received fairly consistent VA and private treatment for his upper back and cervical spine pain.  

Pursuant to the February 2015 Board remand, the Veteran was afforded a VA examination in July 2015 to assess his cervical spine condition.  The Veteran reported that neck pain since service after a fuel tank dropped and hurt his shoulder.  The examiner diagnosed the Veteran with degenerative arthritis and moderate congenital stenosis.  The examiner concluded that the Veteran's current cervical spine condition was less likely as not related to service because the Veteran had "no neck...problems for more than 15 years since he was separated."  The examiner also noted that there was no evidence of an in-service injury to cause an onset of neck problems.  Finally, the examiner indicated that the Veteran's neck condition was of a congenital etiology "as per x-rays."  

As discussed by the Board in its previous remands, a veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service. See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304 (b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b). 

Service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin.  VAOGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In differentiating the two categories, VA's Office of General Counsel has stated that, when viewed in the context of 38 C.F.R. § 3.303 (c) , the term "defects" would be definable "as structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90.  In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating.  Id.  

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

However, the presumption of soundness does not apply to congenital defects because such defects are not diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303 (c); see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

In the present case, the Veteran's December 1977 entrance examination is void of any diagnosis of a cervical spine condition, and therefore, he is presumed sound on entry as to any congenital disease or acquired condition.

In light of the foregoing discussion and the deficiencies in the July 2015 opinion, in February 2016, the Board found that an addendum opinion was necessary and remanded the case for opinions as to the following: (1) whether the Veteran's congenital stenosis is a defect or disease; (2) if a defect, whether is it at least as likely as not that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury; (3) if a disease, whether it clearly and unmistakably preexisted service and was not aggravated beyond the natural progress of the disorder during his service; (4) for any neck condition that is not congenital, whether it is clear and unmistakable that it preexisted and was not aggravated by service, and, if not, whether it is at least as likely as not related to the symptomatology noted in service. 

In June 2016, the claims file was forwarded to the July 2015 VA examiner for the requested addendum opinion.  The examiner indicated that the Veteran's cervical stenosis was a defect and that "[i]t is at least as likely as not the incident in service affected his stenosis."  The examiner also opined that there was no pre-existing neck condition and that a pre-existing neck condition was at least as likely as not aggravated during service due to the injury to the neck.  

In October 2016, the AOJ noted that the June 2016 opinion was "confusing and insufficient" and requested another addendum opinion from the July 2015 examiner.  In an October 2016 addendum opinion, the same VA examiner indicated that the Veteran has a congenitally narrowed spinal canal with superimposed acquired disc disease.  The examiner opined that the Veteran's neck condition was not a defect, but was a disease.  The examiner opined that the Veteran's congenital spine condition clearly and unmistakably pre-existed his entry onto active duty because he has a "congenital spine condition which mean he [was] born with this."  Regarding whether the preexisting neck condition was aggravated by service, the examiner opined that it was clearly and unmistakably not aggravated during service because the "[V]eteran did not complain of neck pain until [the] mid 1990's, in early 1990 he had only back problems as per treatment records."  

Upon review, it is clear that the VA examiner has still not adequately addressed all of the questions specified in the previous Board remands.  As an initial matter, the opinions expressed by the examiner in June 2016 and October 2016 are confusing and contradictory.  Specifically, the examiner first opined that the Veteran's cervical spine condition is a defect, but then reaches an opposite conclusion in October 2016 and found that the cervical spine condition is a disease.  Similarly, in June 2016, the examiner appeared to opine that the Veteran's cervical spine condition was aggravated by an in-service injury, but then, in October 2016, opined that it was not affected by any injury in service.  

Additionally, the examiner's statements regarding the Veteran's in-service and post-service symptoms and treatment are inaccurate and reflect a less than thorough review of the evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In this regard, the examiner indicated that the Veteran did not complain of neck pain until the mid-1990s.  As noted above, the record reflects that the Veteran complained of neck pain in service and immediately after service.  

Moreover, the examiner's opinion that the congenital stenosis is a defect is conclusory and unsupported by any explanation of rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Further, the examiner's opinion that the Veteran's congenital stenosis pre-existed service is based solely on the fact that it is congenital, which, as discussed above, is not adequate.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  

Accordingly, the Board finds that the addendum opinions are still inadequate.  As the AOJ already attempted to obtain an adequate addendum opinion from the July 2015 examiner, the Board finds that, on remand, a new VA medical opinion should be obtained.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1. After performing any additional development deemed warranted, obtain a VA medical opinion from an examiner other than the July 2015/June 2016/October 2016 examiner, to determine the etiology of the Veteran's cervical spine condition.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

After reviewing the claims file, and if necessary examining the Veteran, the examiner should address the following:

(a) Is the Veteran's spinal stenosis a congenital defect or disease?  For VA purposes, a defect is a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a disease is capable of improvement or deterioration.  

(b) If the Veteran's spinal stenosis is a CONGENITAL DEFECT, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

(c) If the Veteran's spinal stenosis is a CONGENITAL DISEASE, the examiner is asked to address whether the Veteran's spinal stenosis, which was not noted upon entry into service, clearly and unmistakably existed prior to the Veteran's entry into military service.

If pre-existence is demonstrated clearly and unmistakably, the examiner should then opine whether the Veteran's spinal stenosis was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression of the disease) during military service.

If it is found that there is clear and unmistakable evidence that the Veteran's spinal stenosis existed prior to service AND that there is clear and unmistakable evidence that the condition was not aggravated by service, the physician should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.

(d) If, however, the examiner cannot clearly and unmistakably determine that the Veteran's spinal stenosis pre-existed military service OR that any pre-existing condition was not aggravated in service, the examiner must take as conclusive fact that the Veteran's spinal stenosis did not exist prior to service.  After presuming such, the examiner should then opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed spinal stenosis was incurred in, caused by, or is otherwise related to, the Veteran's military service, to include the upper back and neck injuries suffered therein.

(e) The examiner must also render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any cervical spine condition, other than congenital spinal stenosis, diagnosed proximate to or during the pendency of the appeal (to specifically include degenerative disc disease), was incurred in, caused by, or is otherwise related to, the Veteran's military service.  In so opining, the examiner should comment on whether the pathology associated with the Veteran's current cervical spine condition is consistent with the injuries and complaints documented in the service treatment records and described by the Veteran.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for upper back and neck pain, VA and private treatment records documenting treatment for upper back and neck pain, and the Veteran's statements regarding neck pain in service and since discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


